DETAILED ACTION
	This Office action is in response to the communication filed on 01/21/2022. Claims 1-20 remain currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to amended claims 1, 18, and 20 in the Remarks section (pages 11-13) have been fully considered but are not persuasive. 
	Applicant argues the dimming signal is not a specific reference voltage adjusting the gamma voltage curve since the gate off sections of the ME signal were not altered according to gamma voltage. 
	However, the specification in [0043] further elaborates the dimming signal is a predetermined command value obtained by digitizing a display luminance for dimming. Lee further teaches in [0168]-[0172], a dimming control signal where a power consumption program of an external system output a dimming control signal to a brightness of the entire pixel area (overall brightness) according to a maximum brightness with respect to power consumption. This was called the target dimming level as in [0171].The EL display controls the duty ratio of the EM control signal corresponding to the determined target dimming level as in [0172]. 
		Applicant's arguments have been fully considered with respect to 2-17 and 19 in the Remarks section (page 14) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151132 A1 by Lee et al. (“Lee”) in view of U.S. Patent Publication 2015/0364076 A1 by Park et al. (“Park.”)

	
Regarding claim 1, Lee teaches a display device (Fig. 1) comprising: 
a display unit including a plurality of pixels coupled to a plurality of data lines (Fig. 1, data lines 104), a plurality of scan lines (Fig. 1, scan lines 108), and a plurality of emission control lines (Fig. 1, emission EM lines 110); 
a width of a gate-off section of an emission control signal in response to a dimming signal ([0168]-[0172],  A power consumption program of an external system output a dimming control signal to a brightness of the entire pixel area (overall brightness) according to a maximum brightness with respect to power consumption. This was called the target dimming level as in [0171].
The EL display controls the duty ratio of the EM control signal corresponding to the determined target dimming level as in [0172])
([0126] and [0019], the EM signal EM maintains the turn-off voltage width to turn off light emission of EL diode and the EM signal controlled a dimming level of the pixel), 
wherein the dimming signal is a predetermined command value ([0170], A dimming control signal reduced the brightness of the overall pixel area by a number of nits such as 500 nits for example depending on power consumption program); and 
an emission driver (Fig. 1, driver 120) configured to supply the emission control signal in units of a plurality of consecutive pixel rows through the plurality of emission control lines ([0091] and [0095], scan driver 120 provided EM signal shift registers provided turn-on pulses to the plurality of EM lines 110 per pixel row as in Fig. 1)
wherein the dimming signal includes a plurality of dimming levels corresponding to a display luminance of the display unit ([0170]-[0172], when connected operates with battery power, it is necessary to reduce the maximum luminance to 500 nits in order to reduce power consumption as needed. For example, when the ambient light is too bright, it is necessary to increase the maximum brightness to 1000 nits where nits is the measure of display luminance),
wherein the controller determines a first width of the gate-off section of the emission control signal in response to a first reference dimming level of the plurality of dimming levels of the dimming signal ([0172] and [0170]-[0171], If the duty ratio, which is the turn-on time of the electro-luminescence diode (small width of the turn-off voltage), increases, the brightness of the electroluminescent display device 100 increases accordingly such as to implement the 1000 nits target dimming level), 
([0172] and [0170]-[0171], if the duty ratio decreases (big width of the turn-off voltage), the brightness of the electroluminescent display device 100 decreases such as to implement the 500 nits target dimming level). 

	While Lee teaches [0091] According to an embodiment of the present disclosure, the driving unit 130 of the electroluminescent display device 100 supplies the scan control signal and the EM control signal to the scan driver 120 thereby controlling the output of the scan driver 120 (i.e., scan signal (SCAN) and EM signal (EM)), Lee teaches the data driver providing the control signals. 
Lee does not teach a controller configured to determine the width of a gate-off section of the emission control signal. 
In the analogous art of electroluminescent display devices, Park teaches a controller 600 controlled at least one selected among the scan driver 200, the data driver 300, the emission driver 400 and the power supply 50 by providing timing control signals. Further, the controller 600 controls the emission driver 400 to adjust an on-period length of the emission signal 400 (Park Fig. 1; [0066]-[0067]). It would have been obvious before the effective filing date to have substituted the data driver 130 providing the control signals with a standalone controller providing the control signals to the scan driver. Adding a controller was a simple substitution of one known, equivalent element (source of control signals) for another to obtain predictable results. One having ordinary skill in the art would have been motivated to have a controller also (Park [0018]).  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Regarding claim 2, Lee of the combination of references further teaches the display device of claim 1, wherein a second reference dimming level is higher than the first reference dimming level, and wherein the second width is greater than the first width ([0172] and [0170]-[0171], If the duty ratio, which is the turn-on time of the electro-luminescence diode (small first width of the turn-off voltage), increases, the brightness of the electroluminescent display device 100 increases accordingly such as to implement the 1000 nits first target dimming level (less dimming, lower dimming level) and if the duty ratio decreases (big second width of the turn-off voltage), the brightness of the electroluminescent display device 100 decreases such as to implement the 500 nits second target dimming level (more dimming, higher dimming level)).  
	However, Lee does not teach wherein the controller determines a width of the gate-off section. 
In the analogous art of electroluminescent display devices, Park teaches a controller 600 controlled at least one selected among the scan driver 200, the data driver 300, the emission driver 400 and the power supply 50 by providing timing control signals. 0066. Further, the controller 600 controls the emission driver 400 to adjust an on-period length of the emission signal 400 (Park Fig. 1; [0066]-[0067]). It would have been obvious before the effective filing date to have substituted the data driver 130 providing the control signals with a standalone controller providing the control signals to the scan driver. Adding a controller was a simple substitution of one known, equivalent element (source of control signals) for another to obtain (Park [0018]).  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Regarding claim 3, Lee of the combination of references further teaches the display device of claim 2, wherein the width of the gate-off section corresponding to the first reference dimming level is substantially equal to the first width, and a width of the gate-off section corresponding to the second reference dimming level is substantially equal to the second width ([0172] and [0170]-[0171], If the duty ratio, which is the turn-on time of the electro-luminescence diode (small first width of the turn-off voltage), increases, the brightness of the electroluminescent display device 100 increases accordingly such as to implement the 1000 nits first target dimming level (less dimming, lower dimming level) and if the duty ratio decreases (big second width of the turn-off voltage), the brightness of the electroluminescent display device 100 decreases such as to implement the 500 nits second target dimming level (more dimming, higher dimming level)).  

Regarding claim 4, Lee of the combination of references further teaches the display device of claim 2, wherein the gate-off section of the emission control signal corresponding to each dimming level of the plurality of dimming levels between the first reference dimming level and the second reference dimming level and includes a combination of first off sections  and second off sections in the dimming period, each first off section including the first width and each second off sections including the second width in the dimming period ([0172] and [0170]-[0171], If the duty ratio, which is the turn-on time of the electro-luminescence diode (small first width of the turn-off voltage), increases, the brightness of the electroluminescent display device 100 increases accordingly such as to implement the 1000 nits first target dimming level (less dimming, lower dimming level) and if the duty ratio decreases (big second width of the turn-off voltage), the brightness of the electroluminescent display device 100 decreases such as to implement the 500 nits second target dimming level (more dimming, higher dimming level). Therefore, to implement dimming to 700 nits, there would be a combination of small first widths and big second widths).  

Regarding claim 5, Lee of the combination of references further teaches the display device of claim 4, wherein, in a range between the first reference dimming level and the second reference dimming level, the number of the first off sections of the emission control signal decreases and the number of the second off sections of the emission control signal increases, when the dimming level increase ([0170]-[0172], less dimming means less small first widths and more big second widths for more dimming). 

Regarding claim 6, Lee of the combination of references further teaches the display device of claim 5, wherein the sum of the number of the first off sections included in the dimming period and the number of the second off sections included in the dimming period is constant (Fig. 2; [0134], the number of EM signals in each frame period may be configured with four pulses).

Regarding claim 7, Lee of the combination of references further teaches the display device of claim 4, wherein arrangements of the first and second off sections according to a lapse plurality of dimming levels (Fig. 2, see frame N and frame N+1 where they had different duty ratios/pulse widths of the EM widths as in [0150]).

Regarding claim 8, Lee of the combination of references further teaches the display device of claim 2, wherein an average width of all gate-off sections of the emission control signal, which are included in the dimming period, per frame is substantially equal to the width of a gate-off section, which is indicated by a respective dimming level of the plurality of dimming levels ([0126] and [0019], the EM signal EM maintains the turn-off voltage width to turn off light emission of EL diode and the EM signal controlled a dimming level of the pixel of the overall average pixel area brightness as in [0170]).

Regarding claim 9, Lee of the combination of references further teaches the display device of claim 2, wherein the first width corresponds to k horizontal periods, and the second width corresponds to k+4 horizontal periods, wherein k is a multiple of 4 (Fig. 2, see frame N and frame N+1 where they had different duty ratios/pulse widths of the EM widths of EMn and EMn+4 (also the first EM pulse of N+1 frame after four duty cycles) as in [0150]). 


Regarding claim 10, Lee of the combination of references further teaches the display device of claim 9, wherein an interval between the first reference dimming level and the second reference dimming level corresponds to 4 horizontal periods (Fig. 2, see frame N and frame N+1 where they had different duty ratios/pulse widths of the EM widths of EMn and EMn+4 (also the first EM pulse of N+1 frame after four duty cycles or horizontal periods) as in [0150]). 	

Regarding claim 11, Lee of the combination of references further teaches the display device of claim 9, wherein the dimming period corresponds to 4 frames (Fig. 2; [0134], the number of EM signals in each frame period may be configured with four pulses where the EM maintains the turn-off voltage width for dimming).


Regarding claim 12, Lee of the combination of references further teaches the display device of claim 9, wherein the emission control signal including i gate-off sections corresponding to i non-emission sections in one frame, wherein i is an integer greater than 1 (Fig. 2; [0134], the number of EM signals in each frame period may be configured with four pulses (or 4*i) where the EM maintains the turn-off voltage width for dimming for four non-emission times as shown in Fig. 2).

Regarding claim 13, Lee of the combination of references further teaches the display device of claim 12, wherein the dimming period corresponds to 4*i frames ([0120], the refreshing frequency (e.g., refresh rate or frame rate) of the video signal may be 60 Hz. In this case, one frame period can be 16.7 ms so four frame periods or 4*I fit in one refresh). 


claim 14, Lee of the combination of references further teaches the display device of claim 13, wherein a difference in dimming between the first reference dimming level and the second reference dimming level corresponds to 4*i horizontal periods  (Fig. 2, see frame N and frame N+1 where they had different duty ratios/pulse widths of the EM widths of EMn and EMn+4 (also the first EM pulse of N+1 frame after four duty cycles) as in [0150]).

Regarding claim 15, Lee of the combination of references further teaches the display device of claim 13, wherein, when a dimming level of the plurality of dimming levels indicates k*i horizontal periods, each width of the gate-off sections of the emission control signal corresponds to k horizontal periods, and wherein, when the dimming level indicates (k+4)*i horizontal periods, each of the widths of the gate-off sections of the emission control signal corresponds to k+4 horizontal periods (Fig. 2, see frame N (or frame i) and frame N+1 where they had different duty ratios/pulse widths of the EM widths of EMn and EMn+4 (also the first EM pulse of N+1 frame after four duty cycles) as in [0150]).

Regarding claim 16, Lee of the combination of references further teaches the display device of claim 15, wherein, when the dimming level indicates horizontal periods between k*i horizontal periods and (k+4)*i horizontal periods, the first width corresponds to k horizontal periods, and the second width corresponds to k+4 horizontal periods s (Fig. 2, see frame N (or frame i) and frame N+1 where they had different duty ratios/pulse widths of the EM widths of EMn  (first width) and EMn+4 (second width) (also the first EM pulse of N+1 frame after four duty cycles) as in [0150]).

claim 17, Lee of the combination of references further teaches the display device of claim 1, further comprising: a scan driver configured to sequentially supply a scan signal to a (2n-1)th (where n is a natural number) pixel row and a 2nth pixel row through the plurality of scan lines, wherein the emission driver substantially simultaneously supplies the emission control signal to the (2n-1)th pixel row and the 2nth pixel row (Fig. 1; [0091] and [0095]-[0097]the scan driver 120 outputs scan signal (SCAN) and EM signal (EM) supplies the scan signal SCAN and the EM signal EM to one row of the pixel area AA sequentially such as to the top pixel row of Fig. 1 and the second pixel row from uppermost to lowermost).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0151132 A1 by Lee. 

Regarding claim 18, Lee discloses the method for driving a display device (Fig. 1), the method comprising: 
determining a first width of a gate-off section of an emission control signal in response to a first reference dimming level of a plurality of dimming levels included in a dimming signal ([0168]-[0172], A power consumption program of an external system output a dimming control signal to a brightness of the entire pixel area (overall brightness) according to a maximum brightness with respect to power consumption. This was called the target dimming level as in [0171].
The EL display controls the duty ratio of the EM control signal corresponding to the determined target dimming level as in [0172]), 
determining a second width of a gate-off section of an emission control signal in response to a second reference dimming level of a plurality of dimming levels included in a dimming signal ([0172] and [0170]-[0171], if the duty ratio decreases (big width of the turn-off voltage), the brightness of the electroluminescent display device 100 decreases such as to implement the 500 nits target dimming level);
 determining a combination of first off sections each having the first width and second off sections each having the second width which are output during a predetermined dimming period (Fig. 2, frame N combination of first signal EMn width and fourth signal EMn+3 width where a video signal was updated every predetermined frame period as explained in [0120]), in response to a first intermediate dimming level that is an intermediate value between the first reference dimming level and the second reference dimming level (To implement dimming to 700 nits, there would be a combination of small first widths and big second widths as for 1000 and 500 nits target dimming as in [0170]-[0172]); and recombining an arrangement of the first and second off sections of the emission control signal output during the predetermined dimming period (Fig. 2, frame N+1 combination of first signal EMn width and EMn+1 and third and fourth signal EMn+2-EMn+3 width), in response to a second intermediate dimming level that is an intermediate value between dimming levels determined by the Fig. 2; [0153] and [0160],  if the luminance value is a medium value, the turn-on duty ratio of the EM signal EM can be increased to brighten the brightness of one frame section such as in frame N where EM(n+3) was increased in comparison to frame N and  when the turn-on duty ratio is adjusted, dimming level of each frame period can be precisely adjusted and to implement 600 nits, there would be another combination of small big widths and big second widths).

Regarding claim 19, Lee discloses the method of claim 18, further comprising: outputting the emission control signal, the emission control signal corresponding to the plurality of dimming levels included in the dimming signal ([0160], when the turn-on duty ratio is adjusted, dimming level of each frame period can be precisely adjusted).
	
Regarding claim 20, Lee discloses the method for driving a display device (Fig. 1), the method comprising: 
determining a first width of a gate-off section of an emission control signal, wherein the first width is indicated by a first reference dimming level of a plurality of dimming levels included in a dimming period ([0168]-[0172], A power consumption program of an external system output a dimming control signal to a brightness of the entire pixel area (overall brightness) according to a maximum brightness with respect to power consumption. This was called the target dimming level as in [0171].
The EL display controls the duty ratio time period of the EM control signal corresponding to the determined target dimming level as in [0172]), 
in response to a second reference dimming level of a plurality of dimming levels in the dimming period, wherein the plurality of dimming signals are included in a dimming signal ([0172] and [0170]-[0171], if the duty ratio decreases (big width of the turn-off voltage), the brightness of the electroluminescent display device 100 decreases such as to implement the 500 nits target dimming level);
 determining a first intermediate dimming level of the plurality of dimming levels in the dimming period by combining first off sections and second off sections (Fig. 2, frame N combination of first signal EMn width and fourth signal EMn+3 width where a video signal was updated every predetermined frame period as explained in [0120]), wherein the first intermediate dimming level is an  intermediate value between the first reference dimming level and the second reference dimming level (To implement dimming to 600 nits, there would be a combination of small first widths and big second widths as for 1000 and 500 nits target dimming as in [0170]-[0172]), each first off section including the first width and the second off sections having the second width (([0172] and [0170]-[0171], If the duty ratio, which is the turn-on time of the electro-luminescence diode (small width of the turn-off voltage), increases, the brightness of the electroluminescent display device 100 increases accordingly such as to implement the 1000 nits target dimming level), , if the duty ratio decreases (big width of the turn-off voltage), the brightness of the electroluminescent display device 100 decreases such as to implement the 500 nits target dimming level); and 
setting the first intermediate dimming level as a third reference dimming level; and determining a second intermediate dimming level of the plurality of dimming levels in the dimming period by combining the first off sections and the second off sections (Fig. 2, frame N+1 combination of first signal EMn width and EMn+1 and third and fourth signal EMn+2-EMn+3 width) wherein the second intermediate level is an intermediate level between the first reference level and the third dimming level, in response to a second intermediate dimming level that is an intermediate value between dimming levels determined by the combination of the first and second off sections  (Fig. 2; [0153] and [0160],  if the luminance value is a medium value, the turn-on duty ratio of the EM signal EM can be increased to brighten the brightness of one frame section such as in frame N where EM(n+3) was increased in comparison to frame N and  when the turn-on duty ratio is adjusted, dimming level of each frame period can be precisely adjusted and to implement 700 nits, there would be another combination of small big widths and big second widths which is between 1000 nits and 600 nits).
 wherein the second width is greater than the first width (small first width of the turn-off voltage 1000 nits and big second width of the turn-off voltage for 600 nits), and wherein the sum of the number of the first off sections included in the dimming period and the number of the second off sections included in the dimming period is constant (Fig. 2; [0134], the number of EM signals in each frame period may be configured with four pulses).



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2014/0267454 A1 teaches a dimming control in which the light emission amount of the backlight unit is adjusted according to an input image and a dimming OFF control in which the light emission amount of the backlight unit is fixed ..
	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAHEEN I JAVED/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621